Citation Nr: 9902247	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1968 and January 1973 to February 1980.


FINDING OF FACT

Competent evidence of a nexus between an incident of service, 
to include herbicide exposure, and peripheral neuropathy, has 
not been presented.

CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reveal that the neurologic system was 
clinically evaluated as normal upon enlistment examination in 
February 1965, discharge examination in September 1968, Coast 
Guard enlistment examination in October 1972, reenlistment 
examination in December 1976, and release examination in 
October 1979.

In an August 1992 letter, a private neurologist, Dr. W., 
reported that the veteran had undergone extensive evaluation 
for a severe pain syndrome, which had started in 
approximately December 1991 when the veteran had experienced 
an extremely painful burning sensation across his chest, 
along with unsteadiness in his walking and numbness and 
burning of the feet.  It was noted that the veteran had 
subsequently developed objective sensory loss over the trunk 
anteriorly.  Dr. W. reported that a second neurologist, Dr. 
I., had agreed that the veteran was most likely 
suffering from a severe diabetic neuropathy.  Nerve 
conduction studies confirmed the presence of a neuropathy.  
Dr. W. stated that the veterans symptoms had been severe for 
eight months and that he clearly suffered from a very 
malignant diabetic polyneuropathy.

In a January 1995 letter, Dr. I. reported that, since his 
retirement, the veteran had returned for ongoing follow-up 
care with his physicians in the internal medicine, neurology, 
and podiatry departments for his history of diabetes and 
severe diabetic neuropathy.  Dr. I. stated that a December 
1994 examination had yielded an impression of peripheral 
neuropathy, unchanged.  It was noted that the current 
diagnosis was of severe painful peripheral neuropathy.  It 
was further noted that recovery was highly unlikely and that 
the veteran was permanently disabled from working in any 
capacity.

In conjunction with his January 1998 substantive appeal, the 
veteran submitted a Fact Sheet, an article, and a memorandum 
pertaining to peripheral neuropathy.  In a Fact Sheet from 
National Institute of Diabetes and Digestive and Kidney 
Diseases, it was noted that diabetic neuropathy was a nerve 
disorder caused by diabetes and that, while nerve problems 
could affect anybody with diabetes, they were most common in 
people who had had diabetes more than ten years.  In a 1986 
article from the American Diabetes Association, 
Understanding Neuropathy, it was noted that severe forms 
of diabetic neuropathy occurred infrequently and that 
symptoms often disappeared after several months.  It 
addition, it was noted that neuropathy in people with 
diabetes could be caused by diseases other than diabetes.

In a February 1992 memorandum, a physician commented upon a 
then proposed rule to 38 C.F.R. Part 3 with respect to the 
relationship between exposure to herbicides containing dioxin 
and the subsequent development of peripheral neuropathy.  The 
physician stated that acquired toxic neuropathic states were 
often subacute, but could be chronic in their progression.  
It was noted that the term chronic included neuropathies 
that had progressed over a period as short as six months to 
as long as sixty years.  The physician reported that, within 
the realm of clinical diagnosis, it was not possible to 
isolate neurological damage due to aging, alcohol abuse, etc. 
from that damage caused by dioxin.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Hodgkins 
disease; Non-Hodgkins lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 
38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the Department of Veterans Affairs (VA) is under no duty 
to assist him in any further development of that claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Board of Veterans Appeals (Board) notes that the U.S. 
Court of Veterans Appeals has held that there is some duty to 
assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.


III.  Analysis

Service records reveal that the veteran received the Vietnam 
Service Medal and Vietnam Campaign Medal.  Because the 
veteran had service in Vietnam, exposure to herbicides may be 
presumed.  See 38 C.F.R. § 3.307(a)(6).  However, there is no 
competent evidence that acute or subacute peripheral 
neuropathy manifested to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  Further, there is no competent of acute or 
subacute peripheral neuropathy, characterized by transient 
peripheral neuropathy that appeared within weeks or months of 
the veterans exposure to an herbicide agent and resolved 
within two years of the date of onset.  See 38 C.F.R. 
§§ 3.307, 3.309.

Furthermore, the veterans neurologic system was clinically 
evaluated as normal upon release examination in October 1979.  
The earliest medical evidence of peripheral neuropathy is 
dated in August 1992, when a private neurologist, Dr. W., 
reported that the veteran had experienced an extremely 
painful burning sensation across his chest, along with 
unsteadiness in his walking and numbness and burning of the 
feet in approximately December 1991, and that a second 
neurologist, Dr. I., had agreed that the veteran was most 
likely suffering from a severe diabetic neuropathy.  Dr. W. 
noted that the veterans symptoms had been severe for eight 
months and that he clearly suffered from a very malignant 
diabetic polyneuropathy.  In January 1995, Dr. I. opined that 
the veterans recovery from severe painful peripheral 
neuropathy was highly unlikely.

There is no competent evidence of a nexus between the post-
service peripheral neuropathy, first observed in the early 
1990s, and an incident of service, including the veterans 
exposure to herbicides.  Although the veteran has expressed 
his opinion that his status peripheral neuropathy is related 
to his exposure to Agent Orange in service, he does not meet 
the burden imposed by 38 U.S.C.A. § 5107(a) merely by 
presenting his own lay testimony, because lay persons are not 
competent to offer medical opinions.  See Grottveit, 5 Vet. 
App. at 93.  Accordingly, since the veterans claim is 
supported solely by his contentions that a nexus exists 
between his peripheral neuropathy and herbicide exposure in 
service, the claim is not well grounded and must be denied.

With respect to the textual material submitted by the veteran 
in January 1998, the Board notes that, although the veteran 
speculates, based on the text, that exposure to herbicides 
during his period of Vietnam service caused the development 
of his peripheral neuropathy, he has not provided medical 
evidence linking his specific disability to his exposure to 
herbicides.  Notably, Dr. W. reported a diagnosis of diabetic 
polyneuropathy.  Dr. I. reported that the veteran had sought 
ongoing follow-up care for his history of diabetes and severe 
diabetic neuropathy.  The veterans statements relating the 
general medical information in the text that he submitted to 
the specific facts of this case do not constitute the 
requisite medical evidence to demonstrate a causal 
relationship between his peripheral neuropathy and his 
service.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Furthermore, the Board is unable to conclude that 
the textual evidence submitted by the veteran discusses 
generic relationships with a degree of certainty such that, 
under the facts of this specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  See Wallin v. West, 
No. 97-1023 (U.S. Vet. App. Oct. 16, 1998).  That is, the 
text does not link the veterans history of herbicide 
exposure to his initial diagnosis of neuropathy, 
characterized as diabetic polyneuropathy, in the early 1990s.


ORDER

Service connection for peripheral neuropathy is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
